PER CURIAM.
This decree is affirmed on Judge Veeder’s opinion, with the note that we do not find it necessary to pass upon what the rights of the parties would have been if the charterer had been in a position to load at Buenos, Aires before the expiration of the flat term of six months; nor to inquire which party would benefit most by redelivery of the steamer in the United Kingdom. Doubtless a charter party may be drawn so as to make such redelivery a privilege from the owner to the charterer, -but in this charter such redelivery is a contractual obligation of the charterer to the owner, and as such the owner may waive it.